     Case 8:20-cv-02080-JLS-JDE Document 25 Filed 02/05/21 Page 1 of 2 Page ID #:87


 1

 2

 3

 4
                                                                 JS-6
 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     POUPAK BAREKAT, an                 Case No. 8:20-cv-02080-JLS-JDE
13     individual,

14                                          ORDER RE: DISMISSAL WITH
       Plaintiff,                           PREJUDICE
15
       v.
16

17     HUONG HO, an individual;
       VIKING INVESTMENTS, an
18     entity of unknown form; and
19     DOES 1-10, inclusive,
20     Defendants.
21

22

23

24

25

26

27

28
     Case 8:20-cv-02080-JLS-JDE Document 25 Filed 02/05/21 Page 2 of 2 Page ID #:88


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff Poupak Barekat (“Plaintiff”) and Huong Ho and
 3
     Viking Investments (“Defendants”), the Court hereby enters a dismissal with
 4

 5   prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each

 6   party shall bear his or its own costs and attorneys’ fees.
 7

 8   IT IS SO ORDERED.
 9
     DATED:       February 05, 2021
10

11
                                      HON. JOSEPHINE L. STATON
12                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
